Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 7/7/2020 is made of record.  Claims 1-15 are cancelled; and claims 16-29 are added.  Accordingly, claims 16-29 are currently pending in the application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 of U.S. Patent No. 10,745,594 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of application of a flexible surface covering onto a substrate comprising applying a layer of adhesive composition in same amounts and adhering the flexible coating having same dimensional variability on to the substrate onto which the adhesive is applied.  The adhesive composition comprises natural latex, polymer composition having similar glass transition temperature, and a filler with similar apparent density in overlapping amounts (see claims 1-5 of U.S. Patent 10,745,594 B2) and (claims 16-24 of present application). Therefore, present claims are fully anticipated by the claims in U.S. Patent 10,745,594 B2.
Claims 16-24, 26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,131,822 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of application of a flexible surface covering onto a substrate comprising applying a layer of adhesive composition on to the substrate in same amounts and adhering the flexible coating onto the adhesive.  The adhesive composition comprises natural latex, polymer composition having similar glass transition temperature, and a filler with similar apparent density in overlapping amounts.  
Present claims are silent with respect to additional process steps such as drying, applying a second adhesive composition and observing a gumming time.
However, present claims use the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.

Claims 16-24, 26-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,731,058 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of application of a flexible surface covering onto a substrate comprising applying a layer of adhesive composition on to the substrate in same amounts and adhering the flexible coating onto the adhesive.  The adhesive composition comprises natural latex, polymer composition having similar glass transition temperature, and a filler with similar apparent density in overlapping amounts.  
Present claims are silent with respect to additional process steps such as observing a gumming time.
However, present claims use the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03

Specification

The abstract of the disclosure is objected to because abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  In the present case, abstract is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claims 16 and 17 is objected to because of the following informalities:  
Claim 16 recites “the flexible covering” (line 3) and should read “the flexible surface covering” for clarity and internal consistency within the claim.  
Claim 17 recites “the latex” (line 2) and should read “the natural latex” for clarity and internal consistency within the claim.
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17, 20-21, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zmarsly et al (US 2011/0256395 A1) in view of Evans Jr. et al (US 2012/0282459 A1).
Regarding claims 16, 17 and 21, Zmarsly et al disclose a method of applying adhesive to a carrier (paragraph 0109) which reads on step of applying a layer of adhesive composition onto a substrate in present claim 16.  See example I (Table 2), wherein the adhesive comprises 23% by weight of natural rubber (i.e. reads on natural latex in present claims 16 and 17), 47% by weight of acrylic polymer.  The solids content of the polyacrylate component is preferably between 30% and 70% (paragraph 0034).  Hence, the amount of acrylic polymer in example I, falls within the presently claimed amount of 5 to 40% by weight in present claim 16 and 6 to 25% by weight in present claim 17.  The adhesive comprises preferably between 20 and 50% by weight of natural rubber (paragraph 0084) which overlaps with the amount of natural latex in present claims 16 and 17.  In one embodiment, polyacrylate comprises 90 to 99.5% by weight of n-butyl acrylate (paragraph 0031) which reads on copolymer comprising at least one (meth)acrylate monomer in present claim 16.  The adhesive may comprise other adjuvants such as fillers in amounts of up to 30% by weight (paragraph 0070-0071) which reads on filler and its amount in present claims 16 and 17.  The polyacrylate has a glass transition temperature of -800C to -150C (paragraph 0033) which overlaps with the Tg in present claim 16 and 21.  A strip of self-adhesive tape is bonded to a desired adhesion substrate such as polyethylene and polycarbonate (paragraph 0101)
Zmarsly et al are silent with respect to adhering flexible covering onto the substrate.
However, Evans Jr. et al teach a modular carpet system that includes a carpet tile and an adhesive.  The carpet tile is operative for resisting deformation (abstract).  The characteristics of the backing of the carpet tile may determine whether a particular tile is dimensionally stable even under adverse conditions.  The backing that is somewhat flexible tends to lie flat on the installation surface which assists with resisting dimensional changes (0019) which reads on the flexible covering in present claim 16.  The polymer of the backing may comprise modified polycarbonate and polyethylene (paragraph 0022).  The adhesive may be acrylic-based and based on natural rubber (paragraph 0030).  Therefore, in light of the teachings in Evans Jr. et al and given that Zmarsly et al contemplate bonding the tape to a desired adhesion substrate such as polyethylene and polycarbonate, it would have been obvious to one skilled in art prior to the filing of present application to adhere the carpet tile comprising flexible backing layer, of Evans Jr. et al, to the adhesive tape of Zmarsly et al, for obtaining a carpet tile that is dimensionally stable even under adverse conditions.
Regarding claim 20, examples of fillers, in Zmarsly et al, preferably include chalk (paragraph 0070).  It is noted that chalk is a mineral filler and comprises mostly calcium carbonate (i.e. reads on the mineral filler in present claim 20).  
Regarding claim 24, Zmarsly et al teach that low-flammability fillers such as carbon fibers may be added (paragraph 0072) which reads on fibers in present claim 24.
Regarding claim 25, Evans Jr. et al teach that a backing which is somewhat flexible tends to lie flat on the installation surface and assists with resisting dimensional changes (0019).  Hence, it is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to use any flexible material including one with a maximum dimensional variability measured according to Freudenberg test of greater than or equal to 0.2% for resisting dimensional changes, absent evidence to the contrary.
Regarding claim 26, Zmarsly et al teach that layer thickness of the adhesive is 15 to 200 g/m2 (paragraph 0089) which overlaps with the quantity of adhesive in present claim 26.
Regarding claim 28, Evans Jr. et al teach that modular carpet can remain dimensionally stable i.e. such that it resists both deformation in x, y and z directions and deviation from a planar state (paragraph 0009).  Hence, given that the adhesive composition of Zmarsly et al comprises similar components and in overlapping amounts and can be bonded to a flexible covering, one skilled in art would have a reasonable basis to expect the flexible covering, of Evans Jr. et al, to hold the maximum dimensional variability to greater than or equal to 0.2%. Additionally, the data in present application further supports that it is the adhesive that is critical to maintaining the dimensional variability (see Table 2, and page 24, lines 8-12).


Claims 16-17, 20, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cubbage et al (US 5,804,215) in view of Sablotsky et al (US 4,994,267), and Udagawa et al (US 2009/0258063 A1).
Regarding claims 16, 17 and 20, Cubbage et al disclose a process of coating a disposal member 12 comprising a substrate 20 with an adhesive on the inner surface 21.  The disposal members thus formed are placed on a carrier 10 which comprises a backing 11 with a non-sticky film 13 (col. 2, lines 55-67 to col. 3 lines 1-12) which reads on the substrate in present claim 16.  The disposal member of transdermal patches is made of a planar sheet of flexible tear resistant material (col. 1, lines 36-38) which reads on displaying a flexible coating on the substrate in present claim 16.
Cubbage et al are silent with respect to the polymer composition, filler and its amount; and order of applying the adhesive composition.
However, regarding the polymer composition, Cubbage et al teach that generally rubber based adhesives have been found useful.  Different substrates may require different adhesives known to one skilled in the art (col. 3, lines 5-9).  Additionally, Sablotsky et al in the same field of endeavor teach transdermal acrylic multipolymer drug delivery system comprising a multipolymer of ethylene-vinyl acetate and a natural rubber (abstract).  See example 36, wherein the composition comprises 28.9% by weight of carboxylated vinyl acetate copolymer and Hartex 103 (i.e. reads on natural rubber in present claim 16).  It is noted that Airflex 416 is a terpolymer comprising vinyl acetate, ethylene and acrylic acid (i.e. reads on vinyl acetate and ethylene copolymer in present claim 16) having a Tg of 00C (i.e. reads on Tg of polymer in present claim 16).  Airflex 416 is an aqueous emulsion having a solids content of 52% (col. 8, lines 46-54).  Hence, based on 28.9% by weight of vinyl acetate-ethylene-acrylic acid copolymer, in example 36, and a solids content of 52%, the vinyl acetate-ethylene-acrylic acid copolymer is present in amounts of about 15% by weight of dry material based on adhesive composition (i.e. reads on wt% of polymer in present claims 16 and 17).  The multipolymer and rubber are preferably present in amounts of 1:10 to about 30:1. Hence, natural rubber may be present in amounts of 30 to 45% by weight (i.e. reads on the amount of natural latex in present claims 16 and 17) if multipolymer and rubber are present in a ratio of 1:2 to 1:3.  The composition should be sufficiently adhesive so as to firmly adhere to the skin even when subjected to adverse conditions but not so adhesive as to cause skin or substantial discomfort to the patient when removed from the skin (col. 7, lines 14-21).  Therefore, in light of the teachings in Sablotsky et al and given that Cubbage et al are open to the use of known adhesive compositions, it would have been obvious to one skilled in art at the time invention was made to prepare the transdermal patch, of Cubbage et al, comprising the adhesive composition, of Sablotsky et al, for above mentioned advantages.
Regarding filler and its amount, Udagawa et al in the same filed of endeavor teach that filler, such as calcium carbonate, may be added in amounts of 1 to 15% by weight, to adjust the adhesive strength (paragraph 0043) which overlaps with the amount of filler in present claims 16 and 17.  It is noted that calcium carbonate is a mineral filler (i.e. reads on present claim 20).  Therefore, in light of the teachings in Udagawa et al, it would have been obvious to one skilled in art prior to the filing of present application to include the filler, of Udagawa et al, in overlapping amounts in the composition, of Sablotsky et al, for above mentioned advantages. 
Regarding order of applying the adhesive composition, given that the final product is a laminate comprising flexible disposal member, adhesive and carrier on a backing film, it is within the scope of one skilled in art prior to the filing of present application to apply adhesive to the carrier and coat with the disposal member including a flexible substrate, instead of coating flexible disposal member with the adhesive and then applying that to the carrier surface, absent evidence to the contrary.
Regarding claim 22, Sablosky et al teach that ethylene/vinyl acetate copolymer can be a terpolymer including (meth)acrylic acid (col. 2, lines 19-22).
Regarding claim 29, Sablotsky et al teach that when the adhesive composition has been coated onto a release layer, the unit is then passed into an oven in order to drive off the solvents and/or water (i.e. reads on drying of the adhesive composition in present claim 29).  The adhesive component layer will be joined to the backing layer (col. 11, lines 52-59).  Additionally, Cubbage et al teach that transdermal patch is held onto carrier 10 but is relatively easily peeled off for use (col. 3, lines 14-15) which reads on pulling off the adhesive from the surface in present claim 29.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cubbage et al (US 5,804,215) in view of Sablotsky et al (US 4,994,267), Udagawa et al (US 2009/0258063 A1) and Yamada et al (JP 08-157638).
It is noted that Yamada et al (JP 08-157638) is in Japanese and a copy of the machine translation into English is provided with this office action.  All line/paragraph citations in the body of rejection below are to the machine translation.
The discussion with respect to Cubbage et al, Sablotsky et al and Udagawa et al in paragraph 14 above is incorporated here by reference.
Cubbage et al, Sablotsky et al and Udagawa et al are silent with respect to apparent density of fillers.
However, Yamada et al teach an adhesive comprising resin, filler such as calcium carbonate (abstract).  See example 1, wherein a commercially available filler (i.e. CaCO3) has a particle size of 10 to 500 microns (paragraph 0016).  It is noted that apparent density is dependent upon the particle size.  Given that particle size of CaCO-3 in Yamada et al is substantially similar to the preferred particle size of filler in present application of 10 to 400 microns (see page 12, line 31), one skilled in art would have a reasonable basis to expect the apparent density of commercially available filler (i.e. CaCO3) to fall within the present claimed range of 0.60 to 1.80 or 1.30 to 1.70.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  Therefore, in light of the teachings in Yamada et al, it would have been obvious to one skilled in art at the time invention was made to use a known commercially available filler, of Yamada et al, having the presently claimed apparent density of 0.60 to 1.80 or 1.30 to 1.70, in overlapping amounts in the adhesive composition, of Cubbage et al in view of Sablotsky et al and Udagawa et al, absent evidence to the contrary.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cubbage et al (US 5,804,215) in view of Sablotsky et al (US 4,994,267), Udagawa et al (US 2009/0258063 A1) and Feldstein et al (US 2002/0037977 A1).
The discussion with respect to Cubbage et al, Sablotsky et al and Udagawa et al in paragraph 14 above is incorporated here by reference.
Cubbage et al, Sablotsky et al and Udagawa et al are silent with respect to polyester, polyurethane and fibers.
However, Feldstein et al teach hydrophilic PSA composition.  The adhesive is useful as a biomedical adhesive for application to skin and as such finds utility in the area of transdermal drug delivery systems (abstract).  The adhesive should be easily removed without removing any skin or leaving a residue (paragraph 0014).  Other additives may be incorporated into the adhesive composition, so long as they are not detrimental to the composition.  Insoluble fibrous fillers may be advantageously incorporated to control the degree of hydration when adhesive is on the skin.  Other suitable fillers include polyurethanes and polyesters.  These additives are selected in such a way that they do not significantly interfere with desired chemical and physical properties of the final adhesive (paragraph 0099).  Therefore, in light of the teachings in Feldstein et al, it would have been obvious to one skilled in art at the time invention was made to add the fibrous filler to control hydration and include other known additives, such as polyester and polyurethane, of Feldstein et al, to the adhesive used in transdermal patch, of Cubbage et al in view of Sablotsky et al and Udagawa et al, for above mentioned advantages.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cubbage et al (US 5,804,215) in view of Sablotsky et al (US 4,994,267), Udagawa et al (US 2009/0258063 A1) and Sheyon (US 4,230,753).
The discussion with respect to Cubbage et al, Sablotsky et al and Udagawa et al in paragraph 14 above is incorporated here by reference.
Cubbage et al, Sablotsky et al and Udagawa et al are silent with respect to applying a non-woven material onto the substrate.
However, Sheyon teaches a pressure sensitive adhesive composite comprising a plastic film which is attached to a backing material having a substantially continuous coating of an adhesive and a polymeric release liner on the exposed side of the adhesive (abstract).  A preferred backing material for reasons of improved tailorability of the finished product are the commercially available backings of a non-woven fabric of synthetic fibers (col. 3, lines 16-20). Therefore, in light of the teachings in Sheyon, it would have been obvious to one skilled in art at the time invention was made to apply a non-woven material on the substrate layer, for above mentioned advantages.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764